           Case 7:20-mj-07429-UA Document 3 Filed 07/17/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                   United States Attorney
                                                   Southern District of New York
                                                   United States District Courthouse
                                                   300 Quarropas Street
                                                   White Plains, New York 10601



                                               July 17, 2020


BY EMAIL

The Honorable Paul E. Davison
United States Magistrate Judge
Southern District of New York
300 Quarropas Street
White Plains, New York 10601

   Re: United States v. Nicolaus Wynberg,
      20 Mag. 7429

Dear Judge Davison:

   The Government respectfully requests that the currently sealed complaint in the above
referenced case be unsealed.


   SO ORDERED 7/17/20                       Very truly yours,

                                            AUDREY STRAUSS
                                            Acting United States Attorney


                                     by: _____________________________
                                         Kyle A. Wirshba
                                         Assistant United States Attorney
                                         (212) 637-2493
